Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2017

                                     No. 04-17-00757-CV

   IN THE INTEREST OF D.E.M., A.F.G, M.L.R.G., K.E.G., AND A.G., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02236
                      The Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        In this accelerated appeal of the November 2, 2017 order terminating both Appellant
Dad’s and Appellant Mom’s parental rights to their children, Appellants’ briefs were due to be
filed with this court on December 27, 2017. See TEX. R. APP. P. 38.6(a). On the briefs’ due date,
Appellants filed separate, unopposed motions for a twenty-day extension of time to file their
briefs.
        Appellants’ motions are GRANTED. Appellants’ briefs are due to be filed in this court
by January 16, 2018. See id. Further motions for extension of time to file Appellants’ briefs are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court